Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  145416(87)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  ___________________________________
  In re CULLEN ALEXANDER TIEMANN
  ___________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
         Petitioner-Appellee,
                                                          SC: 145416-17
  v                                                       CoA: 303813, 30640
                                                          Ionia Juv Div: 2010-000169-DL
  CULLEN ALEXANDER TIEMANN,
        Respondent-Appellant.
  __________________________________

        On order of the Chief Justice, the motion for temporary admission to practice of
  Marsha L. Levick is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2012                   _________________________________________
                                                                              Clerk